*308Opinion by
Johnson, J.
At the trial it was stipulated tha,t the issues and fasts herein are similar in all material respects to those involved in United States v. Washington State Liquor Control Board (34 C. C. P. A. 118, C. A. D. 352) and that the merchandise contained in cases 6 and 760, reported by the inspector as manifested and landed empty, was not in fact imported. In accordance with stipulation of counsel and following the decision cited it was held that the portions of the merchandise reported by the inspector as manifested and landed empty are subject to an allowance in duties and internal revenue tax. The protest was sustained to this extent.